—In an adoption proceeding pursuant to Domestic Relations Law article 7, the biological mother appeals from an order of the Family Court, Suffolk County (McElligott, J.), entered September 18, 1997, which, after a hearing, directed that the adoption proceed to finalization.
*538Ordered that the order is affirmed, without costs or disbursements.
Contrary to the biological mother’s contention, the evidence before the Family Court of her abandonment of her infant daughter was clear and convincing (see, Domestic Relations Law § 111 [2] [a]; Matter of Corey L. v Martin L., 45 NY2d 383, 391; see also, Matter of Randi Q., 214 AD2d 784; Matter of Clair, 231 AD2d 842; Matter of Amanda, 197 AD2d 923). Further, the proof does not show that the mother’s attempts to contact or communicate with the infant were thwarted or met with interference (cf., Matter of Edward Franz F., 186 AD2d 256, 257; Matter of Pavlovic v Pavlovic, 124 AD2d 732, 733). O’Brien, J. P., Altman, Luciano and Smith, JJ., concur.